— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County (Sullivan, J.), entered June 21,1983, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The record herein supports a conclusion that the respondent met his “modest” burden of establishing that the petitioner was not “ ‘subject to the convenience and the practical control of the Parole Board’ ” (People ex rel. Gonzales v Dalsheim, 52 NY2d 9, 14, quoting People ex rel. Walsh v Vincent, 40 NY2d 1049, 1050; Matter of Vasquez v New York State Bd. of Parole, 58 NY2d 981). Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.